  Case 1:17-cv-00603-VM Document 40 Filed 04/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                           4/15/2020
LAURA ROMERO et al.,            :
                                :
                 Plaintiffs,    :               17 Civ. 00603(VM)
                                :
          -against-             :                    ORDER
                                :             DISMISSAL FOR FAILURE
THE GORDIAN GROUP, et al.,      :                TO PROSECUTE
                                :
                 Defendants     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

     A review of the Docket Sheet for the above-captioned case

indicates that no action has been taken since the case was

transferred to this district and assigned to this Court as

related to TGG Ultimate Holdings, Inc. et al. v. Hollett et al.,

No. 16-cv-06289, which was dismissed, with prejudice, on

November 21, 2018. Accordingly, it is hereby

     ORDERED that the Clerk of Court is directed to dismiss the

complaint in this action and to terminate any pending motions

and close this case for lack of prosecution without prejudice,

provided that within seven days of the date of this Order

plaintiff may request reinstatement of the case to the Court’s

active docket.


SO ORDERED:

Dated:     New York, New York
           15 April 2020


                                        _______________________
                                              Victor Marrero
                                                U.S.D.J.
